Exhibit 10.1

AMERIGAS PROPANE, INC.

DESCRIPTION OF COMPENSATION ARRANGEMENT

FOR

HUGH J. GALLAGHER

Hugh J. Gallagher is President and Chief Executive Officer of AmeriGas Propane,
Inc., the general partner of AmeriGas Partners, L.P. Mr. Gallagher has an oral
compensation arrangement with AmeriGas Propane, Inc. which includes the
following:

Mr. Gallagher:

 

1.

is entitled to an annual base salary, effective September 18, 2018, of $460,000;

 

2.

participates in AmeriGas Propane, Inc.’s annual bonus plan, with bonus payable
based on the achievement of pre-approved financial and/or business performance
objectives that support business plans and strategic goals;

 

3.

participates in AmeriGas Propane, Inc.’s long-term compensation plan, the 2010
Long-Term Incentive Plan, UGI Corporation’s 2004 Omnibus Equity Compensation
Plan, as amended, and UGI Corporation’s 2013 Omnibus Incentive Compensation
Plan;

 

4.

will receive cash benefits upon termination of his employment without cause
following a change in control of AmeriGas Propane, Inc., AmeriGas Partners, L.P.
or UGI Corporation; and

 

5.

participates in AmeriGas Propane, Inc.’s benefit plans, including the AmeriGas
Propane, Inc. Senior Executive Employee Severance Plan and the AmeriGas Propane,
Inc. Supplemental Executive Retirement Plan.